DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 October 2021.
Claim Objections
Claims 2 is objected to because of the following informalities:  the phrase “started later than start” is grammatically awkward and appears to be missing a word before “start.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "flash light" in claims 7-9 is a relative term which renders the claim indefinite.  The term "flash light" is not defined by the claim, the specification does not provide a standard for The intensity and duration of the flash have not been defined and the term is not a term known in the art.
In regard to claim 10, it is unclear how the distinct step (d), which is recited to include a step (d4), is carried out “in parallel” with the distinct step (c).  Is step (d4) actually a part of both steps?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 fails to include all the limitations of claim 1 as step (c) and step (d) are required to be distinct and separate steps while claim 10 states that step (d) includes a step (d4) which is carried out in parallel with step (c).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US 2010/0112677; hereinafter “Onishi) in view of Obenshain (US 4,427,636).
In regard to claims 1 and 11, Onishi discloses a method of maintaining a sterile environment of a working chamber (sterile room 10) which would necessarily contain at least some resin or plastic components as such materials are not disclosed as being excluded comprising a step (a) of introducing hydrogen peroxide (via hydrogen peroxide generator 2; see [0094]) into the working chamber; a step (b) of introducing air (“conventional gas replacement”; see [0095]) into the working chamber through a filter (HEPA filter 3 over inlet opening 11) after the completion of step (a); a step (c) of generating ozone with ozone generator 5 and introducing the zone into the working chamber with ozone spraying device 6; and a step (d) of decomposing the ozone introduced into oxygen radicals using ultraviolet irradiation, 
Onishi is silent in regard to generating ozone through irradiating the air with ultraviolet having a peak wavelength of from 160 nm to less than 200 nm.
Obenshain discloses a method of making ozone wherein oxygen or an oxygen bearing gas is irradiated with UV light in the range of from about 130 to 170 nm.  Obenshain teaches that no radiation is generated which is above 200 nm or below 130 nm as those wavelengths tend to destroy ozone.  Thus, the disclosed wavelength is taught to be optimum for ozone generation.  See abstract and col. 1, line 54 through col. 2, line 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method of making ozone of Obenshain for the ozone generator of Onishi for the purpose of optimally generating ozone using ultraviolet irradiation.  It would have further been obvious to one of ordinary skill in the art to have further determined the optimum or workable range of peak wavelength of ultraviolet irradiation to optimize or control the generation of ozone through routine experimentation as desired without creating any new or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In regard to claims 2-3, Onishi is silent to wherein step (c) is started later than the start of step (b) and wherein the step (c) includes a time period in which the introduction of the air into the working chamber is stopped.  Onishi does disclose that the step of introducing air (“gas replacement”) is started a short time after the sterilization process (introduction of hydrogen peroxide) ends but prior to the 
In regard to claims 5-6, Onishi discloses that the step of decomposing ozone can be facilitated by emitting infrared or ultraviolet light.  Onishi is silent in regard to the wavelengths of the emitted light.  However, it would have been within the ambit of one of ordinary skill in the art to have discovered the optimum or workable ranges of ultraviolet and infrared light through routine experimentation and without creating any new or unexpected results.  It is noted that the criticality of the claimed ranges has not been established. 
In regard to claims 8-9, Onishi and Obenshain are silent in regard to using “flash light” of an ultraviolet or infrared range.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the ultraviolet or infrared light of the above combined method with an irradiance and duration viewed as “flash light” to decompose ozone without creating any new or unexpected results.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi in view of Obenshain and Orphal ("A critical review of the absorption cross-sections of O3 and NO2 in the ultraviolet and visible." Journal of Photochemistry and Photobiology A: Chemistry 157 (2003) 185-209).
In regard to claim 4, Onishi is silent in regard to emitting visible light during a step of decomposing the ozone in the working chamber.
Orphal discloses that ozone absorbs visible light between about 380 and 800 nm in a system referred to as the Chappuis band.  See Section 2 and Figure 1.  Thus, as ozone absorbs wavelengths between 450 nm and 800 nm, it is clear that one of ordinary skill in the art would understand that such wavelengths are capable of causing photodissociation of ozone.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have emitted visible light of a wavelength of 450 nm to 800 nm into the working chamber during a step of decomposing the ozone therein with the above combined method of Onishi and Obenshain as Orphal discloses that ozone absorbs such wavelengths and photodissociation would result from absorbance of the energy.
In regard to claim 7, Onishi, Obenshain and Orphal are silent in regard to using “flash light of a visible range.”  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the visible light of the above combined method of claim 4 with an irradiance and duration viewed as “flash light” to decompose ozone without creating any new or unexpected results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi in view of Obenshain and McNulty (US 7,344,685).
In regard to claim 10, Onishi is silent in regard to introducing water mist into the working chamber in parallel with the steps of generating and decomposing ozone.
McNulty recites the general teaching that the half-life of ozone is adversely affected by increased temperature and humidity.  See col. 4, lines 10-31.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teaching of of McNulty with the above combined invention of Onishi and Obenshain to motivate one of ordinary skill to increase the humidity within the working chamber by introducing water mist as such would result in an increase in the rate of ozone decomposition.  It would have been obvious to have started the application of water mist prior to the start of step (d) as it would take a period of time to effectively raise the humidity within a chamber through the application of water mist and heat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774